IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                                                                                      ()
                                                                                      1"'-J
                                                                                      =
                                                                                      (....:1
                                                                                                 t..."::c.:;

                                                                                                 E~-;
STATE OF WASHINGTON,                        )                                         :X         P'l-,
                                                                                      :::;::..           0
                                            )      No. 67675-0-1                      ::::0      o-~·~

                      Respondent,           )
                                            )      DIVISION ONE
                                                                                       ...
                                                                                         I
                                                                                                  ~'(1



                                                                                                  ::~:
                                                                                                         ~~
                                                                                                               a-,
                                                                                                         ::t: ;·:-
                                                                                                  'j.>~·:;·r
                                                                                                  (.,'){','1.-
                                                                                                                     J




       v.                                   )                                          ~          ~i::: ~-
                                            )      UNPUBLISHED OPINION
                                                                                        ---
                                                                                        0)         c;') {.,;'')
                                                                                                   -!c_;
E.W.,                                       )                                           c.n        2~~;;
                                                                                         :-
B.D. 07/30/95,                              )
                                            )
                     Appellant.             )      FILED:   MAR 0 4   zon

       PER CURIAM. - E.W. appeals his convictions in juvenile court for three

counts of making threats to bomb or injure property. He contends the information

was defective for failing to allege that he made a "true threat." His contention is

controlled by the State Supreme Court's recent decision in State v. Allen, No.

86119-6, 2013 WL 259383 (Wash. Jan. 24, 2013) ("true threat" concept defines

the threat element of an offense; it is not itself an element that must be included

in either the information or the to-convict instruction).

       Affirmed.

                                  For the court: